United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                       FILED
                     IN THE UNITED STATES COURT OF APPEALS                        February 1, 2006
                                 FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                 _____________________
                                                                                       Clerk
                                      No. 05-51142
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
    v.
GERMAN GONZALEZ-ANGELES
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                  Western District of Texas, San Antonio
                               5:05-CR-111-1
                           ---------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to district court for resentencing is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s alternative motion to

extend time to file Appellee’s brief until 14 days after denial

of motion to vacate and remand is DENIED as unnecessary.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.